Citation Nr: 1111985	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  07-25 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for a cervical spine disability, rated as 20 percent disabling.

2.  Entitlement to a compensable disability rating for hearing loss disability of the left ear.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION


The Veteran had active military service from October 1966 to September 1968 and from April 1974 to September 1992.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The issues of entitlement to service connection for headaches and a low back disability have been raised by the record, but have not been adjudicated by the originating agency.  Therefore, they are referred to the originating agency for appropriate action. 


REMAND

The Board is of the opinion that additional development is required before the Veteran's claims are decided.  It is unfortunate that there is an additional delay; however, the Veteran's claims file was, for reasons unknown to the Board, in the office of the service organization representing him for more than three years.  In order to properly address the issues at hand, the Board must have up-to-date medical information.

Regarding the claim for an increased rating for cervical spine disability, the most recent VA examination to determine the degree of severity of this disability was in March 2007.  Given the passage of time while the case was with the Veteran's representative, the Board finds the Veteran should be afforded a new VA examination to document the current severity of this disability, to include any associated neurological impairment.  See 38 C.F.R. § 3.159(c)(4).   

Regarding the claim for an increased rating for hearing loss disability of the left ear, the Veteran most recently underwent a VA examination in March 2007.  Thereafter, in an August 2007 VA Form 9 the Veteran essentially stated that his hearing was getting worse and that he was no longer able to hear certain sounds.  When a veteran claims that his condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him with a new examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The Veteran should accordingly be scheduled for an examination to determine the current severity of his hearing loss disability of the left ear.  

Regarding the claim for service connection for tinnitus, the Veteran claims that he has had tinnitus since he returned from Vietnam.  Although he underwent a VA audio examination in March 2007, the examiner addressed the Veteran's hearing loss but noted that there was no history of tinnitus.  The Veteran has submitted competent lay statements (including in January 2007) indicating that his tinnitus has been present essentially since his first period of service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); and Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  The Court has held that credible evidence of continuity of symptomatology is enough to satisfy the "low threshold" requirement that a disability "may be associated" with service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83(2006).  Therefore, on remand, VA should obtain a medical opinion pursuant to 38 U.S.C.A. § 5103A.  See McLendon, supra (in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.).  

Prior to scheduling any examinations, the RO or the Appeals Management Center (AMC) should obtain and associate with the claims file all outstanding treatment records pertinent to the issues on appeal.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who have treated the Veteran for his cervical spine and hearing loss disabilities since March 2007.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO or the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

2.  Thereafter, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the nature and extent of all impairment due to his service-connected cervical spine disability.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies, including X-ray and range of motion studies in degrees, should be performed.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.

Tests of joint motion against varying resistance should be performed.  The extent of any pain, incoordination, weakened movement, and excess fatigability on use should be described.  To the extent possible, the additional functional impairment due to pain, incoordination, weakened movement, and excess fatigability should be assessed in terms of the degree of additional range of motion loss.  If this is not feasible, the examiner should so state and provide an explanation as to why it is not feasible.

The examiner should also express an opinion concerning whether there would be additional functional limitations on repeated use or during flare-ups (if the Veteran describes flare-ups).  To the extent possible, the additional functional limitation on repeated use or during flare-ups should be assessed in terms of the degree of additional range of motion loss.  If this is not feasible, the examiner should so state and provide an explanation as to why it is not feasible.

The examiner should specifically identify any evidence of radiculopathy due to the service-connected cervical spine disability, to include reflex changes, characteristic pain, loss of sensation, motor strength, and muscle spasm.  Any functional impairment of the extremities due to the Veteran's service-connected cervical spine disability should be identified, and the examiner should assess the frequency and duration of any episodes of intervertebral disc syndrome, and in particular should assess the frequency and duration of any episodes of acute signs and symptoms of intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician.

The examiner should also provide an opinion concerning the impact of the Veteran's service-connected cervical spine disability on his ability to work.

The supporting rationale for all opinions expressed must be provided.

3.  The RO or the AMC also should arrange for the Veteran to be examined by an audiologist or a physician with sufficient expertise to determine the etiology of any current tinnitus and the nature and extent of the his left ear hearing loss disability.  The Veteran should be properly notified of the examination and of the consequences of his failure to appear.  His claims files must be reviewed by the examiner in conjunction with the examination.  

With regard to tinnitus, the examiner should specifically note whether the Veteran's tinnitus is, at least as likely as not (a 50 percent or better probability), related to his service or his service-connected left ear hearing loss disability.  The examiner must explain the rationale for all opinions expressed.  The examiner must acknowledge and discuss the Veteran's lay statements that he had tinnitus since his first period of service.  

With regard to left ear hearing loss disability, in addition to providing the information required to rate the disability under the schedular criteria, the examiner should provide an assessment of the functional effects of the disability on the Veteran's daily activities and occupational functioning.

All findings and conclusions should be set forth in a legible report.  

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims folder if the Veteran fails to report for the examination. The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claims.

5.  The RO or the AMC should also undertake any other development it determines to be warranted.

6.  After the development requested above has been completed to the extent possible, the RO or the AMC should again review the record and re-adjudicate the claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and given the requisite opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


